714 N.W.2d 305 (2006)
475 Mich. 867
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Allen M O E HITCHCOCK III, Defendant-Appellant.
Docket No. 130026. COA No. 259351.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the motion to file late reply brief is GRANTED. The application for leave to appeal the August 16, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).